Citation Nr: 1214095	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for post operative residuals of right ring finger fracture.

2.  Entitlement to an initial compensable evaluation for residuals of an infection of right index finger prior to March 19, 2008, and to an initial evaluation in excess of 10 percent for the disability from March 19, 2008.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for kidney stones.







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1992 and December 2002 to March 2005.  He also had additional unverified active duty for training with the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is of record.  In February 2012, the Board received private treatment records along with a waiver of the Veteran's right to have the evidence initially considered by the RO.




REMAND

VA has a duty to assist that includes making reasonable efforts to obtain medical records not in custody of a Federal department or agency in the development of claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board observes that the record includes treatment records dated from April 2005 to November 2008 from the US Air Force Academy Hospital, and a private treatment records from the Corvallis Clinic dated in January 2012.  However, there is a significant gap in the Veteran's treatment history, roughly 4years, and he testified in January 2012 that he had had past medical treatment for his claimed disorders from the Corvallis Clinic.  While the Veteran recently provided treatment records from the Corvallis Clinic, he did not provide VA with a complete record of all prior treatment.  Therefore, as the record indicates that the Veteran received pertinent treatment from Corvallis Clinic between 2008 and 2012, remand is necessary so that these private medical records may be obtained.

Also, VA's duty to assist includes providing an examination when necessary to decide the claim.  38 C.F.R. § 3.159(d).  With respect to claims for increase, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); 

In this case, the Veteran testified in January 2012 that his right ring and index finger disorders had worsened since his most recent VA examination in 2008.  In view of the Veteran's contentions of worsening and the lapse of 4 years since the last examination, the Board finds that a more contemporaneous examination is needed to properly evaluate the Veteran's service-connected disabilities of the right ring and index fingers.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).
Additionally, with respect to the claims for service connection for hypothyroidism and kidney stones, the Veteran testified that he was diagnosed with and treated for these conditions while on active duty for training in 1996 and 1997.  On remand, all of the Veteran's periods of active duty for training (ACDUTRA) must be verified.  In addition, all outstanding service treatment records (STRs) generated by such service (in particular those for the period from 1996 and 1997) are to be associated with the claims files.

It is noted that the record includes several sleeves of STRs for the Veteran's periods of active duty along with other treatment notes dated outside the verified periods of active duty.  Report of examination dated in May 1997 reflects normal clinical evaluation of the endocrine and genitourinary systems, except for an epidermal cyst of the right testes.  The Veteran denied thyroid problems on the history portion of that examination and reported a history of kidney stones occurring between July 1995 and present.  A subsequently dated May 1997 prescription note associated with the STRs shows that the Veteran was "being treated for hypothyroidism."  An STR dated in July 1997 reflects hyperthyroidism, newly diagnosed.  Private medical records dated in April 1999, associated with the STRs, reflect that the Veteran had been evaluated for renal colic since 1996.  It was noted that he had never required surgery for stones in the past, but had left flank pain.  The Veteran underwent removal of bilateral kidney stones.  Report of examination dated in January 2002 reflects normal clinical evaluation of the endocrine and genitourinary systems, with the exception of the mass on the right testes.  Private medical records dated in May and July 2004, associated with the STRs, reflect treatment for left kidney stone.  By history, the Veteran first had renal colic in 1995 (possibly passed a stone then) and in 1998 he had bilateral stones with stone extraction.  Ever since he has had left flank pain.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the appropriate service department and verify all periods of the Veteran's service, including all periods of ACDUTRA.

2.  The RO or the AMC should obtain any outstanding STRs associated with any verified periods of ACDUTRA.  The efforts to obtain such records should be documented in the claims files.

3.  The RO or the AMC should undertake appropriate development to obtain all private treatment records from Corvallis Clinic pertaining to the claims on appeal.

If for any reason the records sought are not provided pursuant to the RO's/AMC's request, the Veteran and his representative should be so notified, advised that ultimately it is the Veteran's responsibility to ensure that the records are associated with the claims files, and afforded an appropriate opportunity to submit the records.

4.  Then, the Veteran should be scheduled for a VA examination of the right ring finger and right index finger to ascertain the severity of each disability.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should indicate for the index finger whether there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or if extension is limited by more than 30 degrees.

5.  The RO or the AMC also should undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary.

6.  The RO or the AMC should then re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

